Per Curiam.
The record and case on appeal present, in the main, a case of allegation without proof. For instance, there is allegation of agency but no competent proof of it. See D’Armour v. Hardware Co., 217 N.C. 568, 9 S.E. 2d 12. There is oral testimony of declarations of individuals, but no proof that such persons are agents of defendant. And some documents are not properly identified for admission in evidence. Hence in the exclusion of evidence prejudicial error is not made to appear. And taking all of the evidence in the light most favorable to plaintiffs, motion for judgment as of nonsuit was properly granted. The case of White v. Disher, 232 N.C. 260, 59 S.E. 2d 798, on which plaintiffs rely is distinguishable from case in hand.
No error.